DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 2, 3, 7, and 9-11,  are objected to for containing lead lines that cross each other (see 37 CFR 1.84(q)).
Figures 17(a), 17(b), 18(a), and 18(b) are objected to for failing to meet drawing criteria set forth in 37 CFR 1.84(h)(3).  The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight. Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty. Hatching should not impede the clear reading of the reference characters and lead lines. If it is not possible to place reference characters outside the hatched area, the hatching may be broken off wherever reference characters are inserted. Hatching must be at a substantial angle to the surrounding axes or principal lines, preferably 45°. A cross section must be set out and drawn to show all of the materials as they are shown in the view from which the cross section was taken. The parts in cross section must show proper material(s) by hatching with regularly spaced parallel oblique strokes, the space between strokes being chosen on the basis of the total area to be hatched. The various parts of a cross section of the same item should be hatched in the same manner and should accurately and graphically indicate the nature of the material(s) that is illustrated in cross section. The hatching of juxtaposed different elements must be angled in a different way. In the case of large areas, hatching may 
Figures 17 and 18 are objected to because the lead line from characters “54,” “55” and “58” are not identifying any structure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing equipment” and “EFEM” (abbreviation for “Equipment Front End Module”) in Claim 1, and “equipment for rotation” in Claims 9 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim limitation “processing equipment” is not defined by structure within the written Specification.  Consequently, it is unclear that Applicant was in possession of the invention as claimed at the time of filing.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “processing equipment” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 12 and 21 are indefinite for the secondly claimed “a vibrating plate.”  It is unclear if Applicant is claiming a second and different vibrating plate, or is referencing the firstly claimed “vibrating plate.”
Claims 12 and 21 are indefinite for claimed “two vibrating plates.”  It is unclear if Applicant is claiming different vibrating plates from previously claimed vibrating plates, or is referencing the two previously claimed “vibrating plates.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 9, 11-15, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2016/0118275) in view of Montierth et al. (US 2005/0003737).
Inoue discloses;
Claim 1. An apparatus for manufacturing semiconductors comprising: processing equipment (16) that processes a wafer; a FOUP (C) that supplies a wafer and that houses the wafer that has been processed; an EFEM (12) that transfers the wafer between the FOUP and the processing equipment; a fan and filter unit (21) that sends an airflow from above to the EFEM; an ultrasonic oscillator (241 and 242) that generates high-frequency power; and a vibrator (not illustrated) that generates ultrasonic waves by using the high-frequency power that is generated by the ultrasonic oscillator and that applies the ultrasonic waves to the wafer that is transported in the EFEM and that has been processed (Par. 0023-0067 and Fig. 1-4).
	Inoue does not recite;
Claim 1, the ultrasonic oscillator decreases the frequency of the ultrasonic waves from a specific frequency to another specific frequency for a predetermined period and increases the frequency from the other specific frequency to the specific frequency for a period that is shorter than the predetermined period.  
Claim 3. The apparatus for manufacturing the semiconductors of claim 1 comprising: multiple vibrators.  
Claims 4 and 13. The apparatus for manufacturing the semiconductors of respective claims 1 and 3, wherein the vibrator applies the ultrasonic waves from above the wafer.
Claims 5 and 14. The apparatus for manufacturing the semiconductors of respective claims 1 and 3, wherein the wafer is placed on the vibrator and a reflective board that reflects the ultrasonic waves is provided above the wafer in the EFEM.  
Claims 6 and 15. The apparatus for manufacturing the semiconductors of respective claims 1 and 3, wherein the EFEM stops transportation of the wafer at a position where the ultrasonic waves are applied to the wafer.  
Claims 9 and 18. The apparatus for manufacturing the semiconductors of respective claims 1 and 3 further comprising: equipment for rotation that rotates the wafer to which the ultrasonic waves are applied.  
Claims 11 and 20. The apparatus for manufacturing the semiconductors of respective claims 1 and 3, wherein the vibrator has multiple oscillators that are formed of a piezoelectric element and a pair of vibrating plates that sandwich the multiple oscillators in a vibrating direction.  
Claims 12 and 21. The apparatus for manufacturing the semiconductors of respective claims 1 and 3, wherein the vibrator has multiple oscillators that are formed of a piezoelectric element, a vibrating plate that is attached to an end of each of the multiple oscillators in a vibrating direction, a vibrating plate that is spaced apart from the other end of each of the multiple oscillators in the vibrating direction, a side plate that connects two vibrating plates to form a space that encloses the multiple oscillators, and a liquid that is filled in the space.
	However, Montierth discloses a semiconductor manufacturing apparatus that utilizes untrasonic vibration delivered by means of a vibrator (apparatus shown in Fig. 38), and further discloses the method of frequency cycling to move points of high energy intensity (Par. 0430), the use of a plurality of vibrators (3802a and 3802b) located above (and below) the wafer, placing the wafer on the vibrator with a reflective board (204) above the wafer to make emanated energy more uniform, equipment for rotation (not 
Therefore, in view of Montierth’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Inoue’s semiconductor manufacturing apparatus to include;
Claim 1, decreasing the frequency of the ultrasonic waves from a specific frequency to another specific frequency for a predetermined period and increases the frequency from the other specific frequency to the specific frequency for a period that is shorter than the predetermined period to move points of high energy intensity.
Claim 3, multiple vibrators to provide a more even distribution of the ultrasonic waves on the substrate surface.  
Claims 4 and 13, applying the ultrasonic waves from above the wafer to simultaneously treat upper and lower substrate surfaces.
Claims 5 and 14, placing the wafer on the vibrator and a reflective board that reflects the ultrasonic waves is provided above the wafer in the EFEM to make emanated energy more uniform.
Claims 9 and 18, equipment for rotation that rotates the wafer to which the ultrasonic waves are applied to enhance processing.
Claims 11 and 20, multiple oscillators that are formed of a piezoelectric element and a pair of vibrating plates that sandwich the multiple oscillators in a vibrating direction.
 Claims 12 and 21, multiple oscillators that are formed of a piezoelectric element, a vibrating plate that is attached to an end of each of the multiple oscillators in a vibrating direction, a vibrating plate that is spaced apart from the other end of each of the multiple oscillators in the vibrating direction, a side plate 
Regarding Claims 6 and 15, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have stopped wafer transport at the position where the ultrasonic waves are applied so that the wafer would receive the designed ultrasonic treatment.
Regarding Claims 7 and 16, Inoue in view of Montierth is silent as to the EFEM adjusts a height of the wafer at a position where the ultrasonic waves are applied to the wafer.
	However, the Examiner takes Official Notice that adjusting a height of a wafer is well known to one of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Inoue’s semiconductor manufacturing apparatus to include wafer height adjustment to provide vertical adjustment for wafers of varying thickness.

Claims 8, 10, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Montierth, and further in view of Ranish et al. (US 2017/0263466).
Inoue, in view of Montierth, does not recite;
Claims 8 and 17. The apparatus for manufacturing the semiconductors of respective claims 1 and 3 further comprising: a lamp that exposes the wafer to pulsed light.  
Claims 10 and 19. The apparatus for manufacturing the semiconductors of respective claims 8 and 17, wherein the lamp is located at a position to expose the surface of the wafer to the pulsed light, to which surface the ultrasonic waves are applied.  
	However, Ranish discloses a substrate processing apparatus, and further teaches applying pulsed laser radiation for annealing the backside of the substrate (Par. 0070 and Fig. 4).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
FAN Z (CN 104913600) discloses the use of an ultrasonic generator for drying wood.
Hirai et al. (US 2009/0299395) discloses an ultrasonic vibration apparatus an anti-vibration portion to suppress vibration of the bridging portion in any other direction except the vibrating direction.
Asakura et al. (US 9,803,920) discloses the use of ultrasonic waves to evaporate moisture in ink.
Asahi et al. (US 2007/0131243) discloses the use of ultrasonic vibration at different frequencies for different time periods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/RONALD P JARRETT/Primary Examiner, Art Unit 3652